NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1995
                                      ___________

                                OUSMANE DOUMBIA,
                                              Petitioner
                                       v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                           Respondent
                 ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A088-551-849)
                Immigration Judge: Honorable Margaret R. Reichenberg
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 1, 2011
             Before: SLOVITER, CHAGARES and WEIS, Circuit Judges
                            Opinion filed: April 7, 2011
                                   ___________

                                       OPINION
                                      ___________

PER CURIAM.

              Ousmane Doumbia, a citizen of the Ivory Coast, petitions for review of a

final order of removal. We will deny the petition for review.

             Doumbia entered the United States without authorization, and he was

served with a Notice to Appear in November 2006. The Department of Homeland

Security charged Doumbia with removability under section 212(a)(6)(A)(i) of the
Immigration and Nationality Act (INA), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien present

in the United States without being admitted or paroled. Doumbia conceded removability

but filed an application for asylum, withholding of removal, and Convention Against

Torture (CAT) relief. Doumbia claimed that he was persecuted in the Ivory Coast, and

fears future persecution, due to his membership in the RDR, a political party, and his

Dioula ethnicity.

              After an evidentiary hearing, an Immigration Judge (IJ) denied all relief to

Doumbia. The IJ first rejected Doumbia’s asylum claim on the ground that he had not

filed his asylum application within one year of arriving in the United States, as required

by section 208(a)(2)(B). The IJ then determined that Doumbia lacked credibility and thus

denied withholding of removal. Among other things, the IJ observed that Doumbia had

provided inconsistent accounts of the circumstances surrounding his alleged escape from

detention and the punishment he suffered while detained. The IJ also denied Doumbia’s

request for relief under the CAT because Doumbia had failed to show that it was more

likely than not that he would be tortured by the government if he returned to the Ivory

Coast.

              Doumbia sought review with the BIA, which dismissed his appeal. The

BIA concluded that “the serious inconsistencies found in the respondent’s testimony

support[] the Immigration Judge’s adverse credibility finding.” Given the adverse

credibility determination, the BIA held that Doumbia failed to carry his burden of proof

for withholding of removal. The BIA also noted that the IJ had properly performed an
                                             2
independent evaluation of Doumbia’s CAT claim, and held that Doumbia had provided

no basis for it to disturb the IJ’s conclusion that the claim lacked merit. Doumbia timely

filed a petition for review in this Court.

              We have jurisdiction under section 242 to review final orders of removal

issued by the BIA. However, as Doumbia acknowledges, we lack jurisdiction to review

the agency’s determination that his asylum petition was untimely. See Issiaka v. Att’y

Gen., 569 F.3d 135, 138 (3d Cir. 2009). Therefore, we review only the BIA’s denial of

withholding of removal and protection under the CAT.

              Where, as here, the BIA has based its decision on the IJ’s adverse

credibility analysis, we may review the opinions of both the BIA and the IJ. Thu v. Att’y

Gen., 510 F.3d 405, 412 (3d Cir. 2007). We review agency factual determinations,

including adverse credibility determinations, under the substantial evidence standard,

treating them as “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” INA § 242(b)(4)(B). Although adverse credibility

determinations cannot be based on speculation or conjecture, “such a finding will be

afforded substantial deference where it is grounded in evidence in the record and where

the IJ provides specific, cogent reasons for her determination.” Adbulrahaman v.

Ashcroft, 330 F.3d 587, 597 (3d Cir. 2003).

              Because Doumbia filed his asylum application after May 11, 2005, the

provisions of the REAL ID Act governing credibility determinations apply. See Chukwu

v. Att’y Gen., 484 F.3d 185, 189 (3d Cir. 2007). Prior to the implementation of the
                                              3
REAL ID Act, minor omissions or inconsistencies that did not go to the heart of an

asylum applicant’s claim were insufficient to support adverse credibility determinations.

See Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). Under the REAL ID Act,

meanwhile, a trier of fact may base a credibility determination on any inconsistencies,

without regard to whether they relate to the heart of the alien’s claim. INA §

208(b)(1)(B)(iii); see also § 241(b)(3)(C) (providing that same standards apply to

withholding-of-removal claims). We have not applied the REAL ID Act standard in a

precedential opinion. Here, as the BIA noted, the inconsistencies that it found relate to

the heart of Doumbia’s claims for relief, and would thus support an adverse credibility

determination even under the pre-REAL ID Act standard. Accordingly, we need not

consider here whether 8 U.S.C.§ 1158(b)(1)(B)(iii) is consistent with due process.

              We conclude that substantial evidence supports the agency’s decision to

reject Doumbia’s credibility. In an affidavit he provided in support of his asylum

application, he provided the following account of his experiences: The police in the

Ivory Coast detained him, and during the detention, his captors struck him with a club.

On the seventh day of his detention, the guards shot and killed four prisoners in his

presence. The next morning, there was a riot in the prison. The rioters demolished the




                                             4
prison doors, allowing Doumbia to escape.1 At the start of the hearing before the IJ,

Doumbia testified that this statement was complete and accurate. However, at the

hearing, he gave a much different account of his detention. He claimed that while

imprisoned, he was stabbed in the foot with a knife, which pierced all the way to the

bone. On the sixth day of his detention, the guards told him that the next day, they would

kill all of the prisoners. Doumbia thus decided to escape. His prison door was not locked

and there was no security, so he was able simply to let himself out and leave the prison.

Thus, he provided inconsistent explanations of both what he experienced while detained

and how he ultimately escaped detention.

              Doumbia’s alleged detention is central to his claim that he was persecuted

in the Ivory Coast, and the fact that he gave vastly different accounts of how it transpired

supports the adverse credibility determination. See, e.g., Dia v. Ashcroft, 353 F.3d 228,

249 (3d Cir. 2003). The record also supports the additional inconsistencies that the BIA

and IJ identified: the inconsistency between his testimony that he had been stabbed in the

foot and the doctor’s statement he provided to support his claim, which said that

Doumbia reported sustaining the injury through being tied up; as well as Doumbia’s

varying explanations at the hearing for why he had not presented any materials

supporting his claim.

       1
          This affidavit actually represented Doumbia’s second effort to tell his story. He
initially submitted a bare-boned statement that described his detention in much more
innocuous terms. Because he updated the statement before the hearing, the IJ did not
focus on this initial account.
                                             5
              Doumbia argues that the BIA erred in concluding that he was not credible

because, while there were admittedly “some inconsistencies” between his statement and

his testimony, those were caused by a language barrier. Contrary to this argument,

however, Doumbia testified that his affidavit had been explained to him in his native

language. The BIA’s conclusion that Doumbia did not provide an adequate explanation

for the significant problems with his evidence is supported by substantial evidence.

Because Doumbia failed to provide credible testimony in support of his withholding-of-

removal claim, he was not entitled to relief, and we will deny his petition for review on

this claim. See Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir. 2003).

              Doumbia also argues that the agency wrongly denied his CAT claim solely

on the adverse credibility finding, rather than conducting the independent analysis that

our case law requires. We disagree. As the BIA accurately explained, “the Immigration

Judge provided an independent analysis of his request for protection under the CAT,

which included a review of the relevant background information.” We likewise conclude

that substantial evidence supports the BIA’s finding that the materials Doumbia

submitted do not show that he is “more likely than not” to be tortured if returned to the

Ivory Coast. 8 C.F.R. § 208.16(c)(2); see also Zubeda v. Ashcroft, 333 F.3d 463, 478 (3d

Cir. 2003) (explaining that “reports of generalized brutality within a country” are not

enough to qualify for relief under the CAT).

              Accordingly, we will deny the petition for review.

                                               6